 Case 6:20-cv-06100-RTD Document 13                     Filed 05/06/21 Page 1 of 1 PageID #: 40



                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

WILLIAM JOHN BERTSCH                                                                        PLAINTIFF

v.                                      Civil No. 6:21-cv-06004

MAJOR ANDY LARUE, et. al.                                                                DEFENDANTS

                                                ORDER


        Now before the Court is the Report and Recommendation filed April 8, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 12.)

Plaintiff proceeds in this section 42 U.S.C. §1983 action pro se. Judge Bryant recommends that Plaintiff’s

Complaint be dismissed without prejudice for failure to comply with a Court order and failure to prosecute

this case. Id.

        No party has filed objections to the Report and Recommendation, and the time to object has now

passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in

toto.

        Accordingly, it is hereby ORDERED that Plaintiff’s Complaint (ECF No. 1) is DISMISSED

WITHOUT PREJUDICE.

            IT IS SO ORDERED this 6th day of May 2021.




                                                /s/   Robert T. Dawson
                                                ROBERT T. DAWSON
                                                SENIOR U.S. DISTRICT JUDGE
